Citation Nr: 9905292	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-03 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for right ear sensorineural hearing loss.

2.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an increased rating for the 
service-connected right ear sensorineural hearing loss has 
been obtained and developed by the agency of original 
jurisdiction.

2.  Right ear hearing loss is currently manifested by an 
average pure tone threshold of 93.75 decibels at 1000, 2000, 
3000, and 4000 Hertz and by a speech recognition  
(discrimination) score of 70 percent and there is no evidence 
of total deafness in both ears.

3.  The service-connected right ear sensorineural hearing 
loss has been rated as 10 percent disabling for more than 20 
years and that rating is a protected rating.

4.  A claim of entitlement to service connection for tinnitus 
was denied in a rating decision dated in October 1993, which 
is final because the veteran never initiated, nor perfected, 
its appeal, notwithstanding his having been advised of his 
appellate rights at that time.

5.  The RO denied the veteran's petition to re-open the claim 
of entitlement to service connection for tinnitus in an 
August 1996 rating decision.

6.  The additional evidence that was received after the 
October 1993 rating decision is not new and material, as it 
is duplicative and cumulative of the evidence that was 
already of record as of October 1993 or simply not pertinent 
to the claim for service connection for tinnitus and, 
consequently, it is not probative of the issue at hand nor 
sufficient to warrant its being considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for right ear sensorineural hearing loss have not 
been met but the currently-assigned 10 percent rating is 
appropriate because it is a protected rating.  38 U.S.C.A. 
§§ 1155, 1160 (West 1991); 38 C.F.R. §§ 3.383(a)(3), 
3.951(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Part 4, 
Diagnostic Code 6100 (1998).

2.  The evidence that was received after the rating decision 
of October 1993, which denied a claim for service connection 
for tinnitus, is not new and material and the claim for 
service connection for that disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

First Issue
Entitlement to a disability evaluation in excess of 10 
percent for
right ear sensorineural hearing loss:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

For VA purposes, a service-connected disability due to 
impaired hearing can be assigned ratings that range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech recognition tests, together with the average hearing-
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
reported as a result of VA RO or authorized audiology clinic 
examinations.  See 52 FR 44118, Nov. 18, 1987.

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels, from 
Level I, for essentially normal acuity, through Level XI, for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one ear 
and the veteran does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at the maximum levels (Level X or 
XI).  38 U.S.C.A. § 1160(a)(3) (West 1991); 38 C.F.R. 
§§ 3.383(a)(3), 4.85, Part 4, Diagnostic Codes 6100 through 
6110 (1998).

The disability evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids and an examination to determine this improvement is 
therefore unnecessary.  38 C.F.R. § 4.86 (1998).

By impairment of auditory acuity is meant the organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).

At the outset, the Board must note that the service-connected 
right ear sensorineural hearing loss has been rated as 10 
percent disabling for more than 20 years and that, 
consequently, that rating is a protected rating and, as such, 
cannot be reduced even if, under the current Schedule, such a 
rating were no longer warranted.  See, in this regard, 
38 C.F.R. § 3.951(b) (1998).  

It must also be noted at the outset that the record does not 
show, nor has the veteran contended, that there is total 
deafness in both ears.  Accordingly, the nonservice-connected 
(left) ear is considered to be normal, for VA purposes.

Pursuant to the Court's holding in Francisco, the Board has 
reviewed all the pertinent evidence in the record but has 
placed more emphasis on the most recent competent evidence 
which, in this case, consists of the report of the most 
recent VA audiological examination, which was conducted in 
January 1996.

The above report reveals complaints of bilateral hearing loss 
and what the audiologist referred to as a mild sloping-to-
profound sensorineural right ear hearing loss from 500 to 
4000 Hertz, with a decreased word recognition score, as 
represented by the following pure tone thresholds, in 
decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
105
110
110
93.75







The right ear's speech discrimination score was 70 percent.

The Board certainly is sympathetic to the veteran's 
contentions regarding the severity of the service-connected 
right ear hearing loss; however, in Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992), the United States Court of 
Veterans Appeals (the Court) noted that the assignments of 
disability ratings for hearing impairment are derived from a 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.

In the present case, the right ear's average pure tone 
threshold of 93.75 decibels and a 70 percent speech 
recognition (discrimination) score mean that the veteran has 
a "Level VII" right ear hearing impairment, as per Table VI 
of § 4.85.  This level of disability for the poorer (service-
connected, right) ear, when compared with a normal (Level I) 
hearing for the better (nonservice-connected, left) ear in 
Table VII of § 4.85, warrants a noncompensable rating under 
Diagnostic Code 6100 of the Schedule.  However, since the 10 
percent rating is protected, that rating must remain in 
effect but no higher ratings are warranted because, again, 
the schedular criteria for compensable ratings have not been 
met and also because, as noted above, 10 percent is the 
maximum rating that is warranted when service connection is 
in effect for only one ear.  The claim for an increased 
rating has consequently failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  See, Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the present case, the Board has reviewed this 
aspect the appealed claim for an increased rating with the 
above mandates in mind but has found no basis for further 
action.

Second Issue
Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for tinnitus:

Initially, it is noted that the question of whether the well-
groundedness requirement set forth in 38 U.S.C.A. § 5107(a) 
(West 1991) has been met needs not be answered in the present 
case, as the Court has held that this requirement does not 
apply to the re-opening of disallowed claims and the revision 
of prior final determinations.  See, Jones v. Brown, 7 Vet. 
App. 134, 138 (1994).

In an October 1993 rating decision, the RO denied service 
connection for tinnitus.  In reaching that decision, it is 
noted that the RO took into consideration the evidence that 
was then of record, which included the service medical 
records, VA outpatient medical records dated between 
approximately 1967 and 1992 and the reports of three VA 
medical examinations that were conducted in February 1993, 
one of which already revealed complaints of tinnitus and a 
history of exposure "to loud noise at work."

The record shows that the veteran was notified of the October 
1993 denial of this claim for service connection, and of his 
appellate rights, in a letter that was dated in November 1993 
but he never initiated, nor perfected, an appeal of that 
rating decision.  Accordingly, the October 1993 rating 
decision is now final and can only be reopened and 
reconsidered upon the production of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

In a July 1995 statement, the veteran asked the RO to re-open 
the claim for service connection for tinnitus but the RO 
denied the request, in the August 1996 rating decision from 
which the present appeal arose, due to the veteran's failure 
to submit new and material evidence sufficient to re-open 
that claim.
 
The Court has said that the determination of whether new and 
material evidence sufficient to re-open a previously denied 
claim has been submitted requires a two-step analysis.  The 
first step is to determine whether new and material evidence 
has been submitted to reopen the claim.  If so, the second 
step, involving a review of the entire record to determine if 
there is a basis for allowing the claim, should then be 
undertaken.  See, Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see, also, Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), where it was held that the determination of whether a 
claimant has submitted new and material evidence has to be 
made under the criteria set forth in § 3.156, rather than 
under a stricter criteria that had been adopted in a prior 
Court's case.

In order to be considered new and material, the evidence 
cannot be cumulative of other evidence in the record and has 
to be both relevant to and probative of the issue at hand.  
See, Cox v. Brown, 5 Vet. App. 95, 98 (1993); and Barnett v. 
Brown, 8 Vet. App. 1, 5 (1995). 

Absent the submission of new and material evidence, the Board 
does not need to address the merits of the claim, i.e., the 
claim cannot be re-opened or re-adjudicated by VA.  See, 
Sánchez v. Derwinski, 2 Vet. App. 330, 333 (1992); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993); and Henderson v. 
Brown, 6 Vet. App. 45, 46 (1993). 

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, the rating decision of October 1993 was the 
last disallowance of the veteran's claim and, accordingly, 
the evidence to be analyzed by the Board at this time is all 
the evidence that was submitted after that rating decision, 
which, in the present case, consists of the following 
evidence:

1.  Evidence showing that the veteran, a 
semi-skilled heavy equipment mechanic, 
has been considered disabled by the 
Social Security Administration (SSA) 
since July 1992 due to chronic 
labyrinthitis and severe refractive 
error;

2.  The report of a December 1993 VA 
general medical examination revealing 
complaints of a four to five-year history 
of persistent tinnitus associated with 
loss of balance and a diagnosis of 
tinnitus aurium;

3.  Evidence of the veteran's mandatory 
separation from the Puerto Rico National 
Guard in June 1992 -where he served as a 
Heavy Duty Mobile Equipment Repairer- due 
to his diagnoses of chronic labyrinthitis 
and bilateral hearing loss and his 
complaints of right side headaches, 
imbalance, vertigo and intolerance to 
noise;

4.  The report of a January 1995 VA 
audiological evaluation, revealing 
bilateral hearing loss;

5.  The report of a December 1995 VA 
audio-ear diseases examination revealing 
complaints of tinnitus, giddiness and 
severe deafness and a diagnosis of 
sensorineural hearing loss;

6.  The report of the January 1996 VA 
audiological evaluation referred to 
previously, revealing complaints of many 
years of bilateral hearing loss, vertigo 
and very loud and high-pitched tinnitus, 
reportedly secondary to his having been 
exposed to intense artillery noise while 
in the military;

7.  Copies of private medical records 
reflecting a 1988 hospitalization of 
another individual (a female);

8.  Duplicates of some of the VA 
outpatient medical records produced 
between 1967 and 1992 that were already 
of record as of October 1993; and

9.  Copies of VA outpatient medical 
records produced between 1993 and 1996, 
reflecting medical treatment for several 
conditions, including migraine headaches, 
labyrinthitis, a gum ulcer and tinnitus.

The Board finds that the evidence referred to above in items 
one through six, as well as the evidence in item nine, is new 
but not material because, in essentially re-stating the 
veteran's post-service complaints of tinnitus and his 
contention that the tinnitus is causally related to service, 
it is simply cumulative and, in showing that the veteran has 
hearing loss and that he is disabled for SSA purposes because 
of chronic labyrinthitis and refractive error, it is simply 
not pertinent to, nor probative of, the issue of service 
connection for tinnitus.  In fact, the Board notes that the 
evidence referred to in items two and three actually operates 
against the claim and would certainly render it not well 
grounded or capable of substantiation if the claim were to be 
re-opened because it reinforces what the evidence already 
showed as of October 1993, i.e., that the tinnitus most 
likely had its onset many years after service and that the 
veteran was exposed to "loud noise at work," also after 
service.

The Board also finds that the evidence referred to above in 
item number seven is new but not material because it is not 
pertinent to the claim, as it contains medical evidence 
referring to another individual.

The Board further finds that the evidence referred to above 
in item number eight is not new, nor material, because it was 
already of record when the RO denied the claim in October 
1993 and, therefore, cannot be the basis for the requested 
re-opening of the claim for service connection for tinnitus.

In view of the above, the Board concludes that the evidence 
that was produced after the October 1993 rating decision is 
not new and material because none of it is both relevant and 
probative of the issue at hand and the significance of all 
this newly-submitted evidence is not sufficient so as to 
merit its being considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Accordingly, insofar as new and material evidence sufficient 
to re-open the claim for service connection for tinnitus has 
not been submitted, there is no need to address the merits of 
the claim.  Sanchez, at 333.  The appeal has failed and must 
be denied.

Finally, the Board also notes that the veteran has not 
reported that any evidence exists that, if obtained, would 
constitute new and material evidence sufficient to re-open 
the claim for service connection for tinnitus.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing new and material evidence to re-open the claim 
at issue.  See, Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996).








SEE THE FOLLOWING TWO PAGES FOR THE ORDER, SUBSCRIPTION AND 
THE NOTICE OF APPELLATE RIGHTS (VA FORM 4597)


ORDER

1.  A disability evaluation in excess of 10 percent for the 
service-connected right ear sensorineural hearing loss is 
denied.

2.  The petition to re-open the previously-denied claim of 
entitlement to service connection for tinnitus is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

